Case 20-11125-amc   Doc 1   Filed 02/24/20 Entered 02/25/20 09:07:33   Desc Main
                            Document     Page 1 of 10
Case 20-11125-amc   Doc 1   Filed 02/24/20 Entered 02/25/20 09:07:33   Desc Main
                            Document     Page 2 of 10
Case 20-11125-amc   Doc 1   Filed 02/24/20 Entered 02/25/20 09:07:33   Desc Main
                            Document     Page 3 of 10
Case 20-11125-amc   Doc 1   Filed 02/24/20 Entered 02/25/20 09:07:33   Desc Main
                            Document     Page 4 of 10
Case 20-11125-amc   Doc 1   Filed 02/24/20 Entered 02/25/20 09:07:33   Desc Main
                            Document     Page 5 of 10
Case 20-11125-amc   Doc 1   Filed 02/24/20 Entered 02/25/20 09:07:33   Desc Main
                            Document     Page 6 of 10
Case 20-11125-amc   Doc 1   Filed 02/24/20 Entered 02/25/20 09:07:33   Desc Main
                            Document     Page 7 of 10
Case 20-11125-amc   Doc 1   Filed 02/24/20 Entered 02/25/20 09:07:33   Desc Main
                            Document     Page 8 of 10
Case 20-11125-amc   Doc 1   Filed 02/24/20 Entered 02/25/20 09:07:33   Desc Main
                            Document     Page 9 of 10
Case 20-11125-amc   Doc 1    Filed 02/24/20 Entered 02/25/20 09:07:33   Desc Main
                            Document      Page 10 of 10
